EXHIBIT 99.(a)(7) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 NEWS RELEASE Information: Kristin Gandy, Director of Investor Relations, Phone: (713) 866-6050 WEINGARTEN REALTY INVESTORS ANNOUNCES THE RESULTS OF ITS TENDER OFFER FOR ITS 3.950% CONVERTIBLE SENIOR UNSECURED NOTES DUE AUGUST 1, 2026 Houston, TEXAS (July 14, 2009) – Weingarten Realty Investors (NYSE: WRI) announced today the final results of the cash tender offer (the "Maximum Tender Offer") for its outstanding 3.950% Convertible Senior Unsecured Notes due August 1, 2026 (the "Convertible Notes").The Maximum Tender Offer expired at 12:00 midnight, New York City time, on July 13, 2009 (the "Maximum Tender Offer Expiration Date").Based on information received from Global Bondholder Services Corporation, Weingarten's Information Agent, the following table summarizes, among other things, the aggregate principal amount of the Convertible Notes validly tendered and not validly withdrawn at or before the Maximum Tender Offer Expiration Date.Weingarten has accepted for payment all Convertible Notes validly tendered and not validly withdrawn pursuant to the Maximum Tender Offer.Weingarten expects that the payment for the Convertible Notes purchased pursuant to the Maximum Tender Offer will be made in same-day funds on July 16, 2009. CUSIP Number Title of Security Aggregate Principal Amount Outstanding Aggregate Principal Amount Tendered and Accepted Percentage of Outstanding Principal Amount Tendered 948741AF0/948741AE3 3.950% Convertible Senior Unsecured Notes due August 1, 2026 $ $ 70.27% J.P. Morgan Securities Inc. was the Dealer Manager and Global Bondholder Services Corporation acted as the Depositary and Information Agent for the Maximum Tender Offer. The Maximum Tender Offer was made pursuant to the Offer to Purchase dated June 1, 2009 and the related Letter of Transmittal, as amended. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. These statements are based on current expectations, estimates and projections about the industry and markets in which Weingarten operates, management's beliefs, and assumptions made by management. It is important to note that Weingarten's actual results could differ materially from those projected in such forward-looking statements. Forward-looking statements are not 1 guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Reference is made to Weingarten's regulatory filings with the Securities and Exchange Commission for information or factors that may impact Weingarten's performance. About Weingarten Realty Investors As one of the largest real estate investment trusts listed on the New York Stock Exchange, Weingarten Realty (NYSE: WRI) is celebrating its 60th anniversary as a commercial real estate owner, manager and developer, formed in 1948. Focused on delivering solid returns to shareholders, Weingarten is actively developing, acquiring, and intensively managing properties in 23 states that span the United States from coast-to-coast. The Company's portfolio of 404 properties includes 323 neighborhood and community shopping centers and 81 industrial properties. Including tenant-owned square footage, the Company's portfolio currently totals approximately 73 million square feet under management. Weingarten has one of the most diversified tenant bases of any major REIT in its sector, with the largest of its 5,300 tenants comprising less than 3% of its rental revenues.
